 
FUNDING AND LETTER OF CREDIT AGREEMENT
 
THIS FUNDING AND LETTER OF CREDIT AGREEMENT (this “Agreement”), dated the 15th
day of January, 2010, by and between KEVIN J. FITZGERALD and PAMELA W.
FITZGERALD, husband and wife (together, the “Sellers”), SOUTHWEST SIGNAL, INC.,
a Florida corporation (the “Corporation”), EGPI FIRECREEK, INC., a Nevada
corporation (the “Purchaser”), and ST. GEORGE INVESTMENTS, LLC, an Illinois
limited liability company (the “Lender”).
 
RECITALS
 
WHEREAS, the Sellers and the Purchaser, with REDQUARTZ ATLANTA, LLC, a Georgia
limited liability company (“Redquartz”), entered into that certain Stock
Purchase Agreement dated December _____, 2009, under which the Purchaser agreed
to buy all of the outstanding shares of capital stock of the Corporation (the
“Stock”) from the Sellers (the “Stock Purchase Agreement”);
 
WHEREAS, the Corporation currently owes $925,000.00 to The Bank of Tampa (the
“Bank”) pursuant to a line of credit debt in the principal amount of $925,000.00
provided by the Bank to the Corporation (the “Line of Credit Debt”);
 
WHEREAS, Section 1.3.1 of the Stock Purchase Agreement provides that (1) the
Purchaser shall pay the Sellers a deposit in the amount of ($925,000.00) (the
“Deposit”), which Deposit is refundable under certain circumstances as set forth
in the Stock Purchase Agreement, to be applied against the purchase price of the
Stock, (2) the Sellers shall contribute the entire amount of the Deposit to the
Corporation (the “Contribution”), and (3) the Corporation shall pay the entire
amount of the Contribution to the Bank in payment against the Line of Credit
Debt;
 
WHEREAS, Section 1.3.2 of the Stock Purchase Agreement provides that the
Sellers’ obligation to repay the Deposit to the Purchaser under the
circumstances described in the Stock Purchase Agreement shall be secured by an
irrevocable letter of credit (the “Letter of Credit”) in the amount of
$1,000,000.00 issued by the Bank in favor of the Purchaser or other third party
agreed upon by the Sellers and the Purchaser, and the Sellers and the Purchaser
have agreed that the Letter of Credit shall be issued for the benefit of the
Lender, as described in this Agreement;
 
WHEREAS, the Purchaser is borrowing $925,000.00 (the “Loan Proceeds”) to fund
the Deposit from the Lender pursuant to the terms of that certain Note Purchase
Agreement by and between the Purchaser and the Lender dated January 15, 2010 and
such loan shall be evidenced by that certain Secured Promissory Note in the
principal amount of $1,000,000.00 dated January 15, 2010 payable from the
Purchaser to the Lender (the “Secured Note”);
 
WHEREAS, the Bank has issued the Corporation a commitment letter, attached
hereto as Exhibit A and dated January 11, 2010, under which the Bank has agreed
to issue the Letter of Credit, in the form of Exhibit B hereto, for the benefit
of the Lender upon the full payment and satisfaction of the Line of Credit Debt;
and
 
[SIGNATURE PAGE TO FUNDING AND LETTER OF CREDIT AGREEMENT
 
 

--------------------------------------------------------------------------------

 
 
WHEREAS, the parties desire to enter into this Agreement in order to document
the transfer of funds contemplated in the above-described transactions.
 
AGREEMENT
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:
 
1.           Recitals.  All of the information, facts and representations in the
above Recitals, which are contractual in nature and not mere recitals, are in
all respects true and accurate, and are incorporated by reference herein.
 
2.           Transfer of Funds by the Lender.  The Lender agrees that it shall
transfer $925,000.00 into the trust account of Foley & Lardner LLP (“Foley &
Lardner”), for the benefit of the Sellers and the Corporation, and the parties
agree that such funds shall be deemed the payment of the following:
 
(a)           First, it shall be treated as if the Lender transferred
$925,000.00 to the Purchaser pursuant to the terms of the Note Purchase
Agreement between the Lender and the Purchaser in that amount evidenced by the
Secured Note; and
 
(b)           Then, notwithstanding the transfer amount is $925,000, it shall be
treated as if the Purchaser transferred $1,000,000.00 to the Sellers to fund the
Deposit described in Section 1.3.1 of the Stock Purchase Agreement.
 
3.           Transfer of Funds to Bank.  Upon the instructions of the Lender (to
be provided in the TRUST ACCOUNT INSTRUCTIONS attached hereto as Exhibit C) and
the Sellers (which instruction by the Sellers is hereby irrevocably provided),
Foley & Lardner shall disburse the $925,000.00 on behalf of the Sellers to the
Bank, with a direction that all such funds be used to satisfy in full the Line
of Credit Debt owed by the Corporation to the Bank.  The parties agree that this
shall be treated as the Contribution from the Sellers to the Corporation,
followed by the immediate payment of $925,000.00 from the Corporation to the
Bank in payment of the Line of Credit Debt, all as described in Section 1.3.1 of
the Stock Purchase Agreement.  The undersigned all expressly agree and covenant
as follows: (i) the Loan Proceeds are at all times while deposited in the Trust
Account the sole property of the Lender and no other party and are not subject
to claims, actions or demands of any kind by any other party; (ii) the
instructions to release the Loan Proceeds to the Bank shall be provided by the
Lender only if and when all closing conditions have been satisfied as determined
by the Lender in its sole and absolute discretion; (iii) no party may or will
make any objection to Lender’s instructions to Foley & Lardner pertaining to the
Loan Proceeds or take any action to prevent, hinder or delay the prompt return
of the Loan Proceeds to the Lender if the Lender’s instructions so require; (iv)
any such actions would cause damages the Lender which Lender may pursue with all
available legal and equitable remedies;  and (v) any recourse against Lender for
breach of contract, failure to fund, or any other cause of action whatsoever, if
applicable, will only be pursued subsequent to the return of the Loan Proceeds
to the Lender.

 
2

--------------------------------------------------------------------------------

 

4.           Transfer of Letter of Credit.  The Sellers agree that, immediately
upon the transfer of the $925,000 to the Bank per Section 3 above, the Sellers
shall, at the direction of the Purchaser (which direction by the Purchaser is
hereby irrevocably provided), cause the Letter of Credit to be issued and
transmitted to the Lender.  The Lender is hereby authorized to send to the Bank,
on behalf of the Sellers and the Purchasers, the IRREVOCABLE INSTRUCTIONS FOR
LETTER OF CREDIT attached hereto as Exhibit D.  The parties agree that the
transfer of the Letter of Credit shall be deemed to be both:
 
(a)           A transfer of the Letter of Credit by the Sellers for the benefit
of the Purchaser as security for the repayment of the Deposit, as described in
Section 1.3.2 of the Stock Purchase Agreement; and
 
(b)           A transfer of the Letter of Credit on behalf of the Purchaser to
the Lender as security for the Secured Note.
 
5.           Draw on Letter of Credit.  The Sellers acknowledge and agree as
follows: (i) the Letter of Credit is provided as collateral for that certain
Secured Promissory Note issued by the Purchaser to Lender and acknowledged by
the Sellers; (ii) the Loan Proceeds provide a material benefit to the Sellers,
(iii) the Lender may draw on the Letter of Credit, up to the full amount
thereof, if an Event of Default occurs under the Secured Promissory Note; and
(iv) the IRREVOCABLE INSTRUCTIONS FOR LETTER OF CREDIT is an irrevocable
document which may not be revoked by the Sellers subsequent to the signing and
delivery of this Agreement.   
 
6.           Counterparts.  This Agreement may be executed in any number of
separate counterparts, each of which shall collectively and separately
constitute a single Agreement.
 
7.           Governing Law.  This Agreement and the rights and obligations of
the parties hereunder shall be construed in accordance with and governed by the
laws of the State of Florida without regard to the principles of conflict of
laws of Florida.
 
[SIGNATURE PAGE TO FOLLOW]

 
3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
above written.
 

     
SELLERS:
                     
KEVIN J. FITZGERALD
                     
PAMELA W. FITZGERALD
             
CORPORATION:
             
SOUTHWEST SIGNAL, INC.,
     
a Florida subchapter-S corporation
               
By:
         
Kevin J. Fitzgerald,
       
President
               
By:
         
Pamela W. Fitzgerald,
       
Vice President
               
PURCHASER:
     
 
     
EGPI FIRECREEK, INC.,
     
a Nevada corporation
               
By:
[ex10-5sig.jpg] 
     
Name:
Dennis R Alexander
     
Title: 
CEO
               
LENDER:
               
ST. GEORGE INVESTMENTS, LLC,
     
an Illinois limited liability company
     
 
       
By:
       
Name: 
       
Title:
 



ACKNOWLEDGED:
           
REQUARTZ ATLANTA, LLC
THE BANK OF TAMPA
             
By:
  
By:
   
 
Name: 
  
Its: 
   
 
Its:
  

 
SIGNATURE PAGE TO FUNDING AND LETTER OF CREDIT AGREEMENT
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


COMMITMENT LETTER

 
2

--------------------------------------------------------------------------------

 

EXHIBIT B


FORM OF LETTER OF CREDIT

 
3

--------------------------------------------------------------------------------

 

EXHIBIT C


TRUST ACCOUNT INSTRUCTIONS
 
4

--------------------------------------------------------------------------------


 
EXHIBIT D


IRREVOCABLE INSTRUCTIONS FOR LETTER OF CREDIT

 
5

--------------------------------------------------------------------------------

 